IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERESA VICTORY, et al. : CIVIL ACTION
Vv. : NO. 18-5170
BERKS COUNTY, et al.
ORDER

AND NOW, this 8" day of July 2019, upon considering Defendants’ Motion for
summary judgment (ECF Doc. No. 146), Plaintiffs’ Response (ECF Doc. No. 163), Defendants’
Reply (ECF Doc. No. 171), and for reasons in the accompanying Memorandum, it is
ORDERED Defendants’ Motion (ECF Doc. No. 146) is GRANTED in part and DENIED in
part:

1. Defendants’ Motion is GRANTED in part requiring we dismiss Plaintiffs’ claims
for: violation of the Equal Rights Amendment under the Pennsylvania Constitution; retaliation
against Theresa Victory by Warden Quigley, Deputy Warden Smith, Sergeant Spotts and
Correctional Officers Reichart, Zerr and Brown; punitive damages; and, differing privileges
based upon the available programming offered to female Trusty inmates at the Berks County Jail
compared to male Trusty inmates at the Community Reentry Center;

2. Defendants’ Motion is otherwise DENIED as there are genuine issues of material
fact precluding the entry of judgment in Defendants’ favor on the Plaintiffs’ remaining sex
discrimination claims for injunctive relief and damages; and,

3. We dismiss Sergeant Spotts and Correctional Officers Reichart, Zerr and Brown.

 

KEARAYN, J.
